PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/023,041
Filing Date: 29 Jun 2018
Appellant(s): Harrell, Carl, Randall



__________________
Beth Felix and/or Richard Eldredge
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/2021.

Claim Interpretation
	Claim 1 is interpreted as a method of treating, alleviating, or preventing a disorder, a disease, or an injury associated with the eye, by administering an effective amount of a sterile filtered D-HAF devoid of amniotic stem cells, elements of micronized membrane, and chorion particles. 
	While the scope of ‘disorders, diseases and injuries associated with the eye’ is extremely broad, there was sufficient evidence in the specification and in the prior art that amniotic fluid contains a milieu of growth factors were reasonably expected to promote regeneration of corneal epithelium and treat/alleviate a number of other ocular conditions.  The claims only require ‘treatment, alleviation and/or prevention’, which is interpreted as reduction of one or more symptoms related to the eye condition, or otherwise reducing the possibility of or severity of the eye condition, the claims do not require curing, repairing all damage associated with the condition or absolute prevention of any ocular condition. 
The claim describes the D-HAF as sterile filtered. Sterile filtered is interpreted in light of its ordinary meaning in the art at the time the invention was filed: having been subject to sterilizing filtration.  Sterile filtration is ‘the process of removing microorganisms from a fluid stream without adversely affecting the product’ (See Bioprocess Pharmaceutical Filtration Team, 2015 on Pg 2).   It is acknowledged that sterile filtration removes microorganisms from the fluid stream, as opposed to other sterilization means which may simply inactivate microorganisms.  The sterile filtration step, per se, will not adversely affect proteins and growth factors in the amniotic fluid, but the claims do not exclude additional processing steps that would change the structure/function of the proteins and growth factors in the amniotic fluid.  

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
The following ground(s) of rejection are applicable to the appealed claims:

Rejection of claims 1, 4-12 and 19-20 under 35 U.S.C. 103 as being unpatentable over Behrens et al (US 2008/0286378), in view of Liu et al (US 2008/0181967).
e.g. alkali or acid burns, burns caused by heat), injury or irritation caused by surgical procedures such as laser surgery, corneal transplant, cataract removal, various transplant procedures, injuries or irritation caused by exposure to noxious substances such as pollutants, hazardous liquids or fumes, smoke, radiation, etc; dry eye, including dry eye related to autoimmune and/or aging; infections, including parasites, bacterial, fungal and viral infections; corneal neovascular disorder, including post-chemical burn status, immunologic diseases such as cicatricial pemphigoid and Stevens-Johnson disease, corneal neovascularization following corneal transplantation, and neovascularization post-herpes simplex infections, etc’; surface inflammation; intraocular inflammation; corneal opacity; and/or immunological reactions to corneal transplant surgery.  The amniotic fluid may be human amniotic fluid.  The composition may be in the form of eye drops or may be released from a collagen contact lens (See Behrens et al, ¶0008-0009 & 0025-0026).
Behrens et al teach the amniotic fluid which is used in their methods is free of amniotic membrane particulate matter, i.e. that it has been clarified after collection.  Techniques for clarifying amniotic membrane particulate matter from amniotic fluid include, but are not limited to, centrifugation (See Behrens et al, ¶0020).  It is submitted that “free of amniotic membrane particulate matter” will also mean the composition is free of cells, particularly when the clarification process involves centrifugation (centrifugation will be effective to remove cells along with amniotic particulate matter).
Behrens et al teach the amniotic fluid which is utilized in their methods may further be sterilized (See Behrens et al, ¶0021).
	Behrens et al teach certain substances may be further added to the amniotic fluid utilized in their methods, including antifungal, antibacterial or antiviral agents, vitamins, thickeners, salts, preservatives, colorants (See Behrens et al, ¶0022).
	Behrens et al teach the amniotic fluid that is used in the methods may be used at ‘full strength’ (i.e. undiluted), or diluted to amounts in the range of 10-90% strength.  When the composition is in the form of a solution the dilution may be achieved with any suitable diluent, including, but not limited to, physiologically compatible saline solution, balanced saline solution, sodium hyaluronate, methylcellulose.  When the composition is in the form 
	
The method of Behrens et al reads on the instant claims as follows:
	Regarding claim 1: The clarified amniotic fluid composition of Behrens et al which is free of particulate matter is considered to inherently read on "de-cellularized amniotic fluid … devoid of amniotic stem cells, elements of micronized membrane and chorion particles”.  This conclusion is based on the finding that amniotic stem cells, micronized membrane, and chorionic particles are all examples of ‘particulate matter’, as the composition of Behrens is free of particulate matter, the composition is necessarily free of amniotic stem cells, micronized membrane, and chorion.  Clarification processing including centrifugation, as described by Behrens et al, will be effective to remove cells and amniotic and chorionic particulate matter. The amniotic fluid can be human amniotic fluid.  The amniotic fluid may be sterilized.  Sterilization will be understood to one having ordinary skill in the art as meaning the composition is free of microorganisms. Thus the amniotic fluid composition of Behrens et al may be sterilized, decellularized human amniotic fluid.  Behrens et al teach administering this composition to the eye of a patient to treat, alleviate or prevent one or more symptoms associated with the eye, including, e.g. dry eye.
	Behrens et al differs from the instant invention in that Behrens et al does not teach their composition is sterile filtered.

	Liu et al disclose placental-derived or umbilical cord-derived products for use in treating eye conditions. Liu et al teach the products can be sterilized via any means known in the art, but note that sterilization methods which do not deactivate proteins or peptides are preferred.  Liu et al disclose filtration as a suitable means to achieve sterilization without deactivating proteins or peptides.  Specifically, Liu et al disclose use of a filter having a pore size of less than 0.45 microns or less than 20 nm (0.02 microns) to achieve such sterilization (See Liu et al, ¶0094).  
	
	Given that both Behrens et al and Liu et al are directed to extraembryonic tissue-derived products for production of therapeutic agents for administration to the eye of subject, they are considered to be in the same field.  Furthermore, both Behrens et al and Liu et al teach the products can be sterilized prior to use.  It would further have been part of the ordinary knowledge of one having skill in the art to have desired sterilization of biologic products prima facie obvious to have selected the sterile filtration method of Liu et al (involving filtration through a filter having 0.45 micron and 0.02 micron pores) as the specific sterilization technique for use in the method of Behrens et al.  This conclusion of obviousness is based on a teaching in the prior art (Liu et al) of the desirability of using filtration methods to sterilize extraembryonic tissue-based therapeutic agents.  Thus it would have been obvious to have subject the clarified amniotic fluid of Behrens et al to filtration on 0.02 micron filter, in order to sterile the composition, prior to administration to the eye of a subject.  This will mean the composition of Behrens et al would also be “sterile filtered”.

	Regarding claims 4 and 6: Following the discussion of claim 1, above, Behrens et al teach the amniotic fluid composition may be formulated as an eyedrops, in the form of solution or ointments, by combining the amniotic fluid with pharmaceutically acceptable carriers.  It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al in the form of eyedrops, solution or ointments by combining the amniotic fluid with pharmaceutically acceptable carriers, as taught by Behrens.
	Regarding claim 5: Following the discussion of claim 1, above, Behrens et al teach the amniotic fluid composition may be administered as part of a collagen contact lens, which reads on "administered with an implant". It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al as part of a collagen contact lens, as taught by Behrens.
	Regarding claims 7 and 8: Following the discussion of claim 1, above, Behrens et al teach the amniotic fluid composition may be combined with, inter alia, antifungal, antibacterial or antiviral agents, each of which read on “therapeutic agents" and specifically “anti-infective agents”.  It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al in combination with one or more antifungal, antibacterial or antiviral agents necessary to achieve desired treatment, as taught by Behrens.
	Regarding claim 9: Following the discussion of claim 1, above, Behrens et al teach administering the amniotic fluid composition to patients having a variety of eye disorders, including, inter alia, dry eye diseases, 
	Regarding claim 10: Following the discussion of claim 9 above, Behrens et al teach specifically administering the amniotic fluid composition to patients having Steven-Johnsons disease, autoimmune eye diseases, dry eye (due to any etiology), corneal neovascularization disease, and/or post-corneal transplant rejection. 
	Regarding claim 11: Following the discussion of claim 9 above, Behrens et al teach specifically administering the amniotic fluid composition to patients with burn injuries, injuries related to cataracts and diseases associated with aging (reads on age related degeneration of the eye or vision associated therewith).
	Regarding claim 12: Following the discussion of claim 9, above, Behrens et al teach specifically administering the amniotic fluid composition to patients having dry eye.
	Regarding claim 19: Following the discussion of claim 1, Behrens et al teach the eye disorder may be disorders or problems caused by eye surgeries, which meet the limitation “injury to the eye due to eye surgery”. 
Regarding claim 20: The instant specification states that filtration through a filter with a pore size of less than 0.2 microns is effective to achieve a 10-6 sterility assurance level (See instant PGPub at ¶0037); therefore, in employing the filtration method of Liu et al in the method of Behrens et al, the composition of Behrens et al would necessarily achieve “a 10-6 sterility assurance level.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of claims 1, 4-7 and 20 on the ground of non-statutory double patenting over US Patent 9579350, in view of Liu et al (US 2008/0181967).
Rejection of claims 1, 4-12, 19 and 20 on the ground of non-statutory double patenting over US Patent 9579350, in view of Liu et al (US 2008/0181967) and Behrens (US 2008/0286378).
Rejection of claims 1, 4-6 and 20 on the ground of non-statutory double patenting over US Patent 9884078, in view of Liu et al (US 2008/0181967).
Rejection of claims 1, 4-12, 19 and 20 on the ground of non-statutory double patenting over US Patent 9884078, in view of Liu et al (US 2008/0181967), and further in view of Behrens (US 2008/0286378).
Rejection of claims 1, 9, 10, 12 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10485521.
The rejections are withdrawn to due acceptance of terminal disclaimers over US Patents 9579350, 9884078 and 10485521. 

(2) Response to Argument
Declaration of Dr. Maden
	A declaration under 1.132 has been made of record in the instant application.  The declaration is imported from application 14/508,578.  The contents of the declaration are relied upon in the arguments against the rejection of record, and thus the contents of the declaration are discussed herein. 
The declaration describes results of an experiment wherein four different amniotic fluid-derived compositions were assayed for ability to effect closure of a scratch wound made in a monolayer of human keratinocytes.  The results of the assay may be extrapolated to the ability of the compositions to repair corneal epithelium scratches, which ability is representative of ‘a method of treating, alleviating, or preventing a disorder, disease, or an injury associated with the eye’.  
	The different amniotic fluid-derived compositions tested are as follows:
	(Sample B) amniotic fluid ‘prepared by centrifugation’	
(Sample C) amniotic fluid ‘prepared by centrifugation and filtration’ 
(Sample D) amniotic fluid ‘prepared by centrifugation followed by E-beam irradiation’
(Sample E) amniotic fluid ‘prepared by centrifugation and filtration, followed by E-beam irradiation’

	The experiment assayed re-epithelialization of the scratched area in the following conditions:
	(Control) nothing added to scratched monolayer
	(Treatment B) (i) amniotic fluid ‘prepared by centrifugation’ added to scratched monolayer
	(Treatment C) (ii) amniotic fluid ‘prepared by centrifugation and filtration’ added to scratched monolayer
	(Treatment D) (i) amniotic fluid ‘prepared by centrifugation followed by E-beam irradiation’ added to scratched monolayer


The declaration reports that Treatment C resulted in complete re-epithelialization after 80 hrs.  The declaration reports that Treatments B and E failed to fill in with new cells (i.e. re-epithelialization was not complete) (Declaration at ¶10).  [However, the Examiner notes that, while the copy quality of the photographs are poor, it does appear that new cells were present in the gap in at least Treatment E.  The presence of cells in the gap in each of Treatments B and E are supported by the quantified data of Figs. 1-3, which show all cultures decreased in gap size (meaning cells grew into all scratch areas).  Regarding Figs. 1-3, the data contained therein cannot be fully appreciated, since the lines cannot be identified as to which treatment they correspond to.  It appears that Treatment E is represented by the darkest line, which started with the greatest scratch area, if so, then the rate of healing of Treatment E was actually the greatest, according to Fig. 3.  The rate of healing is more critical than the reduction in size, since the starting scratch sizes were not identical.] 

The information regarding efficacy of the treatments disclosed in the declaration are not comparable to the efficacy of the method as currently claimed, nor to the efficacy of the prior art, as none of the amniotic fluid samples tested are commensurate in scope with the amniotic fluid preparation used by the instant claims nor the closest prior art (Behrens).  The instant claims require use of an effective amount of a sterile filtered de-cellularized human amniotic fluid devoid of stem cells, elements of micronized membrane, and chorion particles.  None of the amniotic fluid samples tested are disclosed as being sterile filtered D-HAF devoid of stem cells, elements of micronized membrane, and chorion particles.  The declaration does not disclose the centrifugation conditions (speed, duration, etc) used in preparation of any of the samples, thus it cannot be determined what level (if any) of clarification (removal of particulate matter) has been achieved.  Therefore it is unknown if any of Samples B, C, D or E contain stem cells, elements of micronized membrane and/or chorion particles.  Furthermore, the generic disclosure of ‘filtration’ (used in preparation of Samples C and E) cannot be interpreted as sterile filtration.  The closest prior, Behrens et al, use a clarified amniotic fluid, free of particulate matter.  None of Samples B, C, D or E are clearly free of particulate matter.

RE: Rejection of claims 1, 4-12, 19 and 20 under 35 USC 103 over Behrens, in view of Liu et al:
At pages 7-8 of the brief, addressing the rejection of claim 1, Appellants address the content of each prior art reference individually:  
Appellants assert Behrens fails to teach human amniotic fluid that is sterile filtered and de-cellularized.  
In response, it is noted Behrens teach human amniotic fluid that is ‘free of particulate matter’, as cells are particulate matter, the clarified composition of Behrens is considered to be free of cells, which means it is de-cellularized.  The rejection acknowledges Behrens fails to teach sterile filtration, but relies on the teachings of Liu et al to establish a prima facie case of obviousness.
Appellants assert Behrens fails to contemplate the method for processing amniotic fluid should avoid disruption of cells and other tissue debris to prevent release of enzymes, pro-inflammatory factors or other potentially damaging factors into the formulation.  Appellants assert Behrens does not recognize that different methods of clarification affect the therapeutic activity.
In response, whether or not Behrens contemplated these aspects is not relevant to the claimed subject matter.  Behrens teach use of clarified human amniotic fluid, free of particulate matter.
Appellants assert Behrens advocates techniques that diminish therapeutic properties of the human amniotic fluid.  
In response, there is no evidence of record to support that the clarification methods of Behrens will result in diminishment of therapeutic properties due to release of enzymes/cellular debris.  Furthermore, the claims do not include any language that would exclude such clarification methods as high-speed centrifugation, nor require that cells are removed in a manner that would prevent cell degradation/release of enzymes/cellular debris.  The rejection specifically addresses that it would have been prima facie obvious to one having ordinary skill in the art to substitute gamma irradiation with sterile filtration in order to avoid damaging proteins.
Appellants assert Liu et al does not teach or suggest sterile filtered de-cellularized amniotic fluid that is not heat or chemical treated or irradiated, or use thereof for treating, alleviating or preventing one or more symptoms associated with the eye.
In response, the claims do not exclude treatment of the sterile filtered D-HAF with any of heat, chemicals or irradiation.  Furthermore, Liu et al is not asserted to teach de-cellularized amniotic fluid, but rather Liu et al is 

At page 9 of the brief, addressing the rejection of claim 1, Appellants assert the claimed invention is a new use of a previously patented composition (pointing to US Patents 9579350, 9884078, 10485521 and 10519420).
In response, the scope of the patented claims are non-identical to the instant claims, and thus cannot be relied upon to support patentability of the instant claims.
 
At page 10 of the brief, addressing the rejection of claim 1, Appellants assert the sterile filtered D-HAF contains pro-regenerative growth factors, anti-inflammatory factors and enzymes, and that immediate removal of all particulate matter and sterilization preserves the maximum regenerative properties.
In response, the claims do not recite any limitations about what (if any) growth factors, anti-inflammatory factors and/or enzymes must be present in the amniotic fluid.  The claims do not recite any limitation regarding timing of removal of all particulate matter.  Furthermore, the therapeutic potential of amniotic fluid is recognized by Behrens.  c

At page 10 of the brief, addressing the rejection of claim 1, Appellants further assert that their data demonstrates therapeutic efficacy for multiple different eye diseases.  
In response, it is recognized that Appellants have shown their formulation can treat various eye diseases.  Behrens also teach their composition treats various eye diseases, including, inter alia, dry eye diseases, ocular burs, injuries to the eye, corneal neovascular disorder, ocular blast injuries, eye infections, eye conditions due to chemical exposure (reads on drug-induced eye conditions), and inflammation of the eye. 

At pages 11-13 of the brief, addressing the rejection of claim 1, Appellants assert that the claimed D-HAF has enhanced therapeutic efficacy compared to formulations clarified by different means.  Appellants point to the declaration under 37 CFR 1.132 of Dr. Maden.  Appellants assert that Sample C of the declaration is comparable to the D-HAF as claimed.  Appellants assert Treatment C showed the fastest rate of healing.  


At pages 13-14 of the brief, addressing the rejection of claim 1, Appellants assert that the cited prior art does not teach or suggest the superior therapeutic properties of the claimed D-HAF.
In response, for the reasons discussed above with regards to the content of the declaration, Appellants have not established the claimed D-HAF has superior properties compared to the prior art. 
At the paragraph spanning pages 13-14 of the brief Appellants assert that none of the prior art recognizes the significance of removing particulate matter immediately upon collection of the raw human amniotic fluid, so as to not modify the non-particulate component.
In response, the claims do not require immediate removal of particulate matter upon collection.  The declaration does not comment on timing of any processing, and thus cannot be relied upon to show that the timing of processing results in any appreciable effect.

At pages 14-15 of the brief, addressing the rejection of claim 1, Appellants assert Behrens and Liu et al both teach disruptive purification techniques, such as high-speed centrifugation and gamma-irradiation.  Appellants assert the prior art does not teach sterilizing filtration has any advantage over other methods of clarifying amniotic fluid.
In response, the claims do not exclude high-speed centrifugation.  It is noted the declaration actually uses centrifugation in preparation of all Samples (including Sample C; though it does not comment on the speed of centrifugation).  
prima facie obvious to have selected the sterile filtration method of Liu et al (involving filtration through a filter having 0.45 micron and 0.02 micron pores) as the specific sterilization technique for use in the method of Behrens et al.

At pages 15-16 of the brief, addressing the rejection of claims 4-6, Appellants assert that neither Behrens nor Liu et al teach or suggests administering sterile filtered D-HAF to the eyes of patients.
In response, for the reasons discussed above with regards to claim 1, Behrens in view of Liu et al render obvious administration of sterile filtered D-HAF, as claimed, to the eyes of patients having eye disorders.  Behrens specifically teach the amniotic fluid composition may be formulated as an eyedrops, in the form of solution or ointments, by combining the amniotic fluid with pharmaceutically acceptable carriers, or as an implant by combining with a collagen contact lens.  It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al in the form of eyedrops, solution or ointments by combining the amniotic fluid with pharmaceutically acceptable carriers, or as an implant by combining with a collagen contact lens, as taught by Behrens.

At page 16 of the brief, addressing the rejection of claims 7-8, Appellants assert that neither Behrens nor Liu et al teach or suggest administering sterile-filtered D-HAF prior to, in conjunction with, subsequent, or alternation with treatment with one of additional agents of claims 7-8. 
In response, for the reasons discussed above with regards to claim 1, Behrens in view of Liu et al render obvious administration of sterile filtered D-HAF, as claimed, to the eyes of patients having eye disorders.  Behrens specifically teach the amniotic fluid composition can further be combined with be combined with, inter alia, antifungal, antibacterial or antiviral agents, each of which read on “therapeutic agents" and specifically “anti-infective agents”. It would have been prima facie obvious to have administered the composition rendered obvious by Behrens in view of Liu et al with any one or more of antifungal, antibacterial or antiviral agents, as taught by Behrens.


In response, for the reasons discussed above with regards to claim 1, there is no evidence of unexpected enhanced clinical efficacy in the record.  Behrens teach their D-HAF is effective to treat a variety of eye diseases, including injuries to the eye, such as chemical burns of the eye (e.g. alkali or acid burns, burns caused by heat), injury or irritation caused by surgical procedures such as laser surgery, corneal transplant, cataract removal, various transplant procedures, injuries or irritation caused by exposure to noxious substances such as pollutants, hazardous liquids or fumes, smoke, radiation, etc; dry eye, including dry eye related to autoimmune and/or aging; infections, including parasites, bacterial, fungal and viral infections; corneal neovascular disorder, including post-chemical burn status, immunologic diseases such as cicatricial pemphigoid and Stevens-Johnson disease, corneal neovascularization following corneal transplantation, and neovascularization post-herpes simplex infections, etc’; surface inflammation; intraocular inflammation; corneal opacity; and/or immunological reactions to corneal transplant surgery.  There is a reasonable expectation that the modified composition rendered obvious by Behrens in view of Liu would be equally applicable to the same diseases.

	At Page 18 of the brief, addressing the rejection of claim 20, Appellants assert Behrens and Liu et al fail to teach or suggest sterile filtered amniotic fluid for any purpose, and thus fail to teach or suggest a formulation of D-HAF having a 10-6 sterility level.
	In response, the rejection of record addresses that Behrens in view of Liu et al do render obvious sterile filtration of D-HAF.  Liu et al specifically teaches sterile filtration through a filter having a pore size of less than 0.45 microns or less than 20 nm (0.02 microns) to achieve such sterilization (See Liu et al, ¶0094).  The instant specification teaches that passage of a biological material through a filter with a pore size of less than 0.2 microns is effective to achieve a 10-6 sterility assurance level (See instant PGPub at ¶0037); therefore, in employing the filtration method of Liu et al in the method of Behrens et al, the composition of Behrens et al would necessarily achieve “a 10-6 sterility assurance level.”

	

Respectfully submitted,
/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/JAMES D SCHULTZ/Acting SPE, Primary Examiner, Art Unit 1633                
                                                                                                                                                                                        /RAM R SHUKLA/  Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.